Title: To Thomas Jefferson from Anonymous, 22 December 1807
From: Anonymous
To: Jefferson, Thomas


                        
                            Dear Sir/
                            
                                on or before 22 Dec 1807
                            
                        
                        I think it my duty to say to you what I conceeve may be usefull Notwithstand you may have Considered the
                            subject your self but my being on the Ground for a long time & observing What seems to concern our Country I think gives
                            me better Oppys. of Judging—I mean by observation W Florida or that part of the country held by Spain & owned by
                            us which is now a Matter of negotiation between us & Spain—There is not a Spanish Officer but expects us to take the
                            country by force & is prepared to give up on the first application of a force under proper Officers now Sir It has
                            occured to me as a measure realy proper to take possession of it & treat afterwards let the Spanish Officers &c
                            be sent into East Florida & not made prisoners of war. This Step would certainly hasten a treaty & secure us from the
                            risque of looseing our other possessions near there—When I say the risque of looseing I do not mean that there is any
                            danger of looseing any part of orleans Teritory for no Set of Traitors has the power to wrest it from us but that they
                            have given us Trouble is well known & that they will give us much more is A fact—provided we do not take possession of
                            The Middle Ground (Batton Rogue) so long as this remains so long we may expect Conspierices from our
                            own Citizens & those of Spain—I have heard plans Spoken of not less dangerous in my mind than Burrs altho it required
                            less force to effect it—he has proven a great want Judgment in his attack on Mexico—his great mind has led him astray
                            but some one of less Talents will suceed in Getting possession of B-Rouge Mobile &c & we shall find it hard &
                            expensive to remove them besides the injury our already disaffected Citizens (in Orleans Teritory) would receive from
                            Such Neighbours and hower bad the Success of Burr & Maranda has been it will not deter others from an attempt on B-Rouge &c let any man of military Talents collect in 2 or 3 parts from 2 to 300 men for the purpose of a hunt on Red
                            river or White river let them tell their followers of the Gain to be expected by Takeing B-Rouge &c—and that
                            they as his followers will not be hurt if driven back on the US—I say let any man with 4,00000 Dollars under take this fact
                            as a man would who had a Kingdom in view & if he does not suceed it will be for want of management on his part—I have
                            been in the Country in question & think I am correct in my ideas
                            and more over I think Sir such a plan will soar if it is not already
                            undertaken & how easy will it be for the US. to help the plan by
                            giveing licence to some extensive Trader who under the mask of Trade may effect other purposes—I am not personally Known
                            to you & if I was such advise would not come well from a person of my rank. I wish my country well & if any Good
                            should arrise from this or any other service I can render it will give pleasure to yrs. &c
                    